
	
		II
		112th CONGRESS
		2d Session
		S. 3467
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a moratorium on aerial surveillance
		  conducted by the Administrator of the Environmental Protection
		  Agency.
	
	
		1.Moratorium
			(a)Definition of
			 aerial surveillanceIn this section, the term aerial
			 surveillance means any surveillance from the air, including—
				(1)surveillance
			 conducted from fixed-wing aircraft, helicopters, drones, or remote-controlled
			 aircraft; or
				(2)the use of aerial
			 or satellite images, regardless of whether the images are publicly
			 available.
				(b)MoratoriumDuring the 1-year period beginning on the
			 date of enactment of this Act, the Administrator of the Environmental
			 Protection Agency shall not conduct aerial surveillance in exercising any
			 authority.
			
